PER CURIAM.
We affirm the trial court’s determination that no use tax was owed by the owner of a yacht which the trial court was entitled to, and did, conclude never came to rest, but only temporarily stopped, in Florida solely for repairs to correct its unseaworthy condition while enroute to Texas where it was to be permanently berthed. See section 212.06(6), Florida Statutes (1983). Compare Wanda Marine Corp. v. State, 305 So.2d 65 (Fla. 1st DCA 1974).
CAMPBELL, A.C.J., and LEHAN and HALL, JJ., concur.